Citation Nr: 0322529	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  00-14 436A	)	DATE
	)
	)


THE ISSUE

Whether the Board decision of August 1974 that denied service 
connection for residuals of a herniated nucleus pulposus 
should be revised or reversed on grounds of clear and 
unmistakable error.

(The issues of entitlement to earlier effective dates for the 
award of service connection for a back disorder and for an 
increased disability rating for bilateral hearing loss are 
addressed in a separate decision).  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

This matter is currently before the Board of Veterans' 
Appeals (Board) on motion by the veteran (moving party) to 
revise or reverse the Board's August 1974 decision on the 
basis of clear and unmistakable error.  

The Board previously denied this appeal in a June 2001 
decision.  The moving party appealed that decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In a 
December 2001 Order, the Court vacated the Board decision and 
remanded the matter to the Court for readjudication.  By 
letter dated in March 2002, the Board advised the veteran and 
his representative that there was additional time in which to 
offer supplemental argument.  Responses from the veteran and 
his representative have been associated with the claims 
folder.   


FINDINGS OF FACT

1.  In the August 1974 decision, the Board, inter alia, 
denied service connection for residuals of a herniated 
nucleus pulposus.

2.  The moving party alleges that the Board failed to remand 
the matter to the Regional Office (RO) for proper development 
of evidence.


CONCLUSION OF LAW

The moving party's allegation of clear and unmistakable error 
in the August 1974 decision of the Board that denied service 
connection for residuals of a herniated nucleus pulposus 
fails to rise to the level of clear and unmistakable error 
required to revise or reverse the decision.  38 U.S.C.A. §§ 
5109A, 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1404 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  
However, the Court has concluded that the VCAA does not apply 
to claims of clear and unmistakable error.  See Parker v. 
Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 
Vet. App. 165 (2001).  Thus, the Board will adjudicate the 
motion without further VCAA discussion.  

A decision issued by the Board is final. 38 U.S.C.A. §§ 7103, 
7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2002).  
However, a final Board decision may be revised or reversed on 
the grounds of clear and unmistakable error. 38 U.S.C.A. 
§§ 5109A(a), 7111(a) (West 2002).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. 
§ 20.1403(a).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made. If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Clear and 
unmistakable error does not include a change in medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision, VA's failure to fulfill the duty to 
assist, or a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. 
§ 20.1403(b)(1).  For a Board decision issued on or after 
July 21, 1992, the record that existed when that decision was 
made includes relevant documents possessed by VA not later 
than 90 days before such record was transferred to the Board 
for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b)(2).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable VA file 
number; and the date of the Board decision to which the 
motion relates.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice. 38 C.F.R. 
§ 20.1404(a).

In addition, the motion must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
these requirements.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice as to 
refiling.  38 C.F.R. § 20.1404(b).  See Disabled American 
Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000), cert. 
denied, 121 S.Ct. 1605 (2001) (invalidating the provision of 
38 C.F.R. § 20.1404(b) that required that a motion be denied 
if the pleading requirements of that section were not met).

In this case, the moving party's representative set forth a 
motion for revision or reversal of the August 1974 Board 
decision in his July 2000 argument.  By letter dated in April 
2001, the Board afforded the moving party time in which to 
submit any additional comments.  The Board received 
supplemental argument from his representative in May 2001.

Briefly, review of the claims folder reveals that the veteran 
submitted his original claim for service connection for a 
back disorder in June 1964.  In an August 1964 rating 
decision, the RO deferred adjudicating the issue pending 
receipt of additional evidence requested from the veteran.  
The RO did not receive any evidence.  In April 1973, the 
veteran reopened his claim for service connection for a back 
disorder.  The RO denied the claim in an August 1973 rating 
decision.  In an August 1974 decision, the Board denied 
service connection for residuals of a herniated nucleus 
pulposus.

In the July 2000 argument, the representative for the moving 
party primarily argues that, in the August 1974 decision, the 
Board committed error when it failed to remand the matter to 
the RO for additional development of evidence.  Specifically, 
it is alleged that a remand to secure medical records from a 
Dr. Weinstein would have manifestly changed the outcome of 
the moving party's claim.  The argument also suggests that 
the appellant should have been notified as to what evidence 
VA unsuccessfully attempted to obtain.  This allegation, in 
the context of a motion for revision or reversal based on 
clear and unmistakable error, can only be construed as a 
claim that the Board did not ensure fulfillment of VA's duty 
to assist.  As discussed above, clear and unmistakable error 
does not include a breach of the duty to assist.  38 C.F.R. § 
20.1403(d).

In support of the motion, the moving party's representative 
cites Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999), for the proposition that RO 
or Board decisions are not final for purposes of direct 
appeal in cases of grave procedural error.  The Board 
emphasizes that Hayre has been overruled.  See Tetro v. 
Principi, 314 F.3d 1310 (Fed. Cir. 2003) (overruling Hayre in 
the context of a Board decision); Cook v. Principi, 318 F.3d 
1334 (Fed. Cir. 2002) (overruling Hayre in the context of an 
RO decision).  

In light of the above discussion, the Board finds that the 
moving party has set forth a clear and specific allegation of 
error, but that the alleged error fails to rise to the level 
of clear and unmistakable error required to prevail on the 
motion.  38 C.F.R. 
§ 20.1403(d).  There being no other allegations of error in 
fact or law, his motion is denied.


ORDER

The motion for revision or reversal of the August 1974 Board 
decision on grounds of clear and unmistakable error is 
denied.



                       
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 




